Title: From George Washington to Thomas Johnson, 8 August 1791
From: Washington, George
To: Johnson, Thomas

 

Dear Sir,
Philadelphia August 8th 1791

It appearing to me proper that the Commissioners should be apprised of the pretensions—signified in the enclosed letter—I send it to them accordingly, that such prudent use may be made of the information as to them shall seem fit.
I have not given, nor shall I give any answer—at least for the present—to the writer of it; and no person is knowing to my having received such a letter. I am—Dear Sir, Yr Most Obedt Servt

Go: Washington

